 

 

 

MCGREGOR W. SCOTT
United States Attorney
CAMERON L. DESMOND
Assistant United States Attomey
501 l Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 5 54-2700
Facsimile: (916) 5 54-2900

Attomeys for Plaintiff
United States of America

FlLED

FEB B 2019

RK, U.S¢ D!S_TR!OT" RT
iAgl’-EF\N D\$TF\!CT CF ».-'

IV ' ',)'W

 
 
     

9`| ' \d"

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANTS CONCERNING:

The Cellular Telephone Assigned
Call Number 775-420-6287

The Cellular Telephone Assigned
Call Number 775-221-2856

The Cellular Telephone Assigned
Call Number 209-765-4381

Information Associated With The Snapchat
Account “Sanchez79” That ls Stored At
Premises Controlled By Snap, Inc.

The Property Located at
28974 Avenue 22, Madera, California

A White Ford F-150 bearing California license
plate 43 199F2

Apple iPhone cellular telephone bearing IMEI
352016078588316 (“Device # 1”) and an Apple
iPhone bearing IMEI 355693075423122
(“Device # 2”)

 

 

ORDER TO UNSEAL SEARCH WARRANTS AND
SEARCH WARRANT AFFIDAVITS

¢EP=RGPQ%E'B] ORDER TO UNSEAL SEARCH
WARRANTS AND SEARCH WARRANT
AFFIDAVITS

2:18-SW-0432 AC

2:18-SW-0456 CKD

2:18-SW-0457 CKD

2:18-SW-0464 CKD

2:18-SW-0507 EFB

211 8-SW-0509 EFB

2:18-SW-0524 KJN

 

  

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

 

Upon application of the United States of America and good cause having been shown,
IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

ordered unsealed.

Dated: fog 71 M[C( 7M

The I-lSH<;rable Ke all J. NeWman
UNITED STAT , MAGISTRATE JUDGE

 

ORDER TO UNSEAL SEARCH WARRANTS AND
SEARCH WARRANT AFFIDAVITS

 
 

 

